  Case 05-59725       Doc 29   Filed 06/26/20 Entered 06/26/20 14:41:08              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.: 05-59725
OLIVER BRUCE & BEATRIZ                       )                (Jointly Administered)
ADAMS                                        )                Chapter: 7
                                             )
                                                              Honorable A. Benjamin Goldgar
                                             )
                                             )                Lake County
               Debtor(s)                     )

                  ORDER GRANTING MOTION TO SET STATUS HEARING

       THIS MATTER coming to be heard on the motion of the debtors to set a status hearing, the
court having jurisdiction over the parties and the subject matter and being duly advised in the premises
and due notice having been given, IT IS HEREBY ORDERED:

The motion is GRANTED. A status hearing is set for Friday, July 17, 2020 at 11:15 AM.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: June 26, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
